Citation Nr: 0908803	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder, 
to include as secondary to medications taken for the 
Veteran's service-connected lumbar spine disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder, to 
include as secondary to the Veteran's service-connected 
lumbar spine disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a head disorder, 
claimed as headaches, to include as secondary to the 
Veteran's service-connected lumbar spine disorder.  

4.  Entitlement to an increased evaluation for a low back 
disorder encompassing osteophyte, canal stenosis, bulging 
discs at L3-L4 and L4-L5, lumbar myositis with left L5 
radiculopathy and root impingement, and bilateral 
radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The case has since been 
transferred to the Newark, New Jersey VARO, and the Veteran 
appeared for a Travel Board hearing at that RO in September 
2008.

Except to the extent that the question of reopening the claim 
for service connection for a stomach disorder is addressed in 
this decision, all claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for a stomach 
disorder was denied in an unappealed February 2003 rating 
decision.

2.  Evidence received since the unappealed February 2003 
rating decision tends to establish a diagnosis of peptic 
ulcer disease secondary to medications for a service-
connected disorder, not previously shown by the record.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a stomach disorder, to include as 
secondary to medications taken for the Veteran's service-
connected lumbar spine disorder.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a stomach disorder was denied in a February 
2003 rating decision on the basis that there was "no medical 
evidence [of] treatment for a stomach condition."  Evidence 
of record at that time showed treatment for gastritis on one 
occasion in service in August 1980, as well as medication for 
reflux symptoms in November 2002.  The Veteran was notified 
of this decision in February 2003, but he did not submit a 
Notice of Disagreement until August 2004, more than one year 
later.  He was informed by the San Juan VARO in November 2004 
that his Notice of Disagreement was not timely.

The Board therefore finds that the February 2003 rating 
decision is final under 38 U.S.C.A. § 7105(c).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the Veteran's claim 
since the issuance of that decision.

At the time of the February 2003 rating decision, the Veteran 
had been treated for reflux symptoms.  A July 2004 VA 
treatment record, however, contains a notation of a history 
of duodenal peptic ulcer disease, confirmed by upper 
gastrointestinal studies and probably due to years of taking 
Anaprox DS.  This notation is consistent with the Veteran's 
newly raised contentions of a stomach disorder secondary to 
medications for his service-connected low back disorder.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The July 2004 treatment record was not included in the claims 
file prior to the February 2003 rating decision, tends to 
establish a diagnosis of a stomach disorder secondary to 
medications for a service-connected disorder, and raises a 
reasonable possibility of substantiating the Veteran's 
current claim for service connection for a stomach disorder.  
For these reasons, the Board finds that new and material 
evidence has been received to reopen a claim for service 
connection for a stomach disorder, to include as secondary to 
medications taken for the Veteran's service-connected lumbar 
spine disorder.  To that extent only, the appeal is granted.

As noted below, further adjudication of this reopened claim 
will be made following additional evidentiary development on 
remand.

II.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Nevertheless, given the Board's favorable disposition of the 
question of reopening the claim, and the fact that additional 
development and adjudication is pending on remand, no further 
discussion of this limited matter is required at this time.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a stomach disorder, to include as 
secondary to medications taken for the Veteran's service-
connected lumbar spine disorder; to that extent only, the 
appeal is granted.


REMAND

During his September 2008 Travel Board hearing, the Veteran 
noted that he was presently receiving treatment for his 
claimed disorders at the VA Medical Centers (VAMCs) in East 
Orange and Lyons, New Jersey.  Most of the VA outpatient 
treatment reports of record appear to be from facilities in 
Puerto Rico, although the claims file does contain treatment 
records from the East Orange VAMC dated from January 1987 to 
January 2002.  Efforts will need to be made to retrieve 
complete VA treatment records from the noted facilities.  
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Also, the Veteran testified that he had undergone cervical 
MRI studies in the late 1980s at a private facility in the 
South Plainfield/Middlesex area of New Jersey.  It does not 
appear that efforts have previously been made to retrieve the 
specific corresponding medical records, as prior requests for 
private medical treatment in New Jersey concerned treatment 
from the 1990s listed in a May 2002 submission from the 
Veteran.  Efforts should thus be made to obtain such records.  
38 C.F.R. § 3.159(c)(1).

Moreover, during his September 2008 hearing, the Veteran 
reported increased symptomatology of his low back disorder 
and noted that he had been placed on a new pain medication 
for about four months.  His most recent VA examination in 
conjunction with his claim for an increased evaluation for 
this disorder, however, was conducted in February 2005, more 
than four years ago.  A new examination is thus warranted, 
and one key area of inquiry on this examination should be the 
nature and extent of any lumbar radiculopathy shown upon 
examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board also finds that a further examination is needed 
with regard to the claimed stomach disorder.  The evidence 
currently of record is contradictory; while a July 2004 VA 
treatment record indicates a history of peptic ulcer disease 
confirmed by upper gastrointestinal studies and probably 
secondary to medication, the report of a January 2005 VA 
examination contains a diagnosis of peptic ulcer disease "by 
history" but with no radiologic evidence of an upper 
gastrointestinal condition.

Moreover, there are procedural deficiencies of record in 
terms of VA's notification requirements.  The December 2004 
notice letter appears to address the headaches claim as a de 
novo claim and does not contain the type of notification 
needed for an application to reopen a previously denied claim 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, 
the claim for an increased evaluation for a low back disorder 
is subject to the notification requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), but a June 2008 
corrective notice letter omitted the provisions of the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  These deficiencies will need to be 
corrected on remand.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  Specifically, 
the Veteran should be notified of the 
basis for his prior final denials of 
service connection for a neck disorder 
and headaches, as well as the type of 
evidence needed to reopen those claims, 
pursuant to Kent v. Nicholson, supra.  He 
should also be provided with the Formula 
for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes in 
reference to the claim for an increased 
evaluation for a low back disorder, 
pursuant to Vazquez-Flores v. Peake, 
supra.  Finally, he should be requested 
to provide a signed release form, with 
address information, for the private 
facility at which he underwent cervical 
MRI studies in the late 1980s.

2.  The East Orange and Lyons VAMCs 
should then be contacted; all records 
from the East Orange VAMC dated since 
January 2002, and all available records 
from the Lyons VAMC, should be requested.  
Efforts should also be made to obtain 
records from any private facilities for 
which the Veteran has furnished a signed 
release form.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded 
a VA gastrointestinal examination, with 
an appropriate examiner, to determine the 
nature and etiology of the claimed 
stomach disorder.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
stomach disorder.  If no current 
diagnosis is warranted, the examiner 
should so state but must explain this 
finding in light of the medical evidence 
of record (i.e., the July 2004 VA 
treatment record) indicating peptic ulcer 
disease.  For each diagnosed disorder, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder: 
(1) is etiologically related to the 
Veteran's period of active service, or 
(2) was caused or permanently worsened by 
medications taken for his service-
connected low back disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The Veteran should also be afforded a 
VA spine examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected low 
back disorder.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  
Commentary should be made with regard to 
such findings as painful motion, 
functional loss due to pain, excess 
fatigability, increased disability during 
flare-ups, weakness, and the frequency 
and duration of any incapacitating 
episodes (i.e., doctor-prescribed 
bedrest).  Importantly, the examiner 
should comment on the symptoms and 
severity of any lumbar radiculopathy of 
the lower extremities shown upon 
examination, or any other associated 
objective neurological abnormalities.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the issues of service 
connection for a stomach disorder, to 
include as secondary to medications taken 
for a service-connected lumbar spine 
disorder; whether new and material 
evidence has been received to reopen 
claims for service connection for a neck 
disorder and a head disorder, claimed as 
headaches, to include as secondary to the 
Veteran's service-connected lumbar spine 
disorder; and entitlement to an increased 
evaluation for a low back disorder should 
be readjudicated.  In reconsidering the 
increased evaluation claim, the RO must 
consider whether separate disability 
evaluations are warranted for lumbar 
radiculopathy of either lower extremity, 
or for any other associated objective 
neurological abnormalities.  If the 
determination of any claim remains less 
than fully favorable to the Veteran, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


